DETAILED ACTION
Election/Restrictions
Applicant’s election of species (6) (the gastrointestinal disease is inflammatory bowel disease, see claim 12), and species (13) and (19) (the factors comprise at least antibiotics, see claims 15 and 16) in the reply filed on is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1, 4-9, and 12-16 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) no period should appear after the label of each step, e.g.,  “a.” should be --a)--; (2) “supplying factors” in step b) should be “producing factors”; and (3)  “above” in line 2 of step b) and line 5 of step c) should be “to above”. 
Claim 4 is objected to because of the following informality: “a bacterial 16S rRNA” in line 4 should be “the bacterial 16S rRNA profile”.
Claim 7 is objected to because of the following informality: “the first and the second composition comprising a fecal- derived bacterial population are the same” should be “the first fecal-derived bacterial population and the second fecal-derived bacterial population are identical”. 
Claim 13 is objected to because of the following informality: “PCR” is an abbreviation. It only can be used after a whole phrase representing the abbreviation appears once.
Claim 15 or 16 is objected to because of the following informality: “at least one of butyrate, propionate, acetate, mucin, vitamins, or antibiotics” should be “at least one of butyrate, propionate, acetate, mucin, vitamins, and antibiotics”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the sufficient time” in step d) of the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a sufficient time” in step c). Please clarify. 
Claim 1 is rejected as vague and indefinite in view of step e) because it is unclear where the at least one bacterial strain at a level below a threshold for detection is identified. Please clarify. 
Claim 4 recites the limitation “the chemostat culture medium” of the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a chemostat culture medium” in claim 1. Please clarify. 
Claim 13 recites the limitations “the at least one bacterial strain above the threshold level for detection”, “the first culture”,  and “the newly identified bacterial strain” of the claim.  There is insufficient antecedent basis for these limitations in the claim because there are no phrases “at least one bacterial strain above the threshold level for detection”, “a first culture”,  and “a newly identified bacterial strain” in claim 1. Please clarify. 
Claim 14 recites the limitation “the at least one bacterial strain above the threshold level for detection” of the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “at least one bacterial strain above the threshold level for detection” in claim 1. Please clarify. 

Conclusion
14.	No claim is allowed. 
15.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 15, 2021